t c memo united_states tax_court daniel l and ingrid n carroll petitioners v commissioner of internal revenue respondent docket no filed date david g ebert for petitioners lori j balboni for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code in effect at the time of assignment and rule sec_180 sec_181 and sec_183 ' the court agrees with ' unless otherwise indicated all subsequent section continued and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge respondent determined a deficiency with respect to petitioners' federal_income_tax for in the amount of dollar_figure as well as additions to tax under sec_6659 in the amount of dollar_figure under sec_6653 in the amount of dollar_figure and under sec_6653 in the amount of percent of the portion of the underpayment that is attributable to negligence respondent also determined that petitioners are liable for additional interest under sec_6621 for interest on the entire underpayment to be computed pincite percent of the rate otherwise applicable under sec_6621 a the issues for decision are as follows whether petitioners are entitled to a partnership loss and investment and energy credits flowing from the sentinel epe recycler leasing program entered into by clearwater group we hold that they are not continued references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure whether petitioners are liable for additions to tax under sec_6653 and for negligence or intentional disregard of rules or regulations we hold that they are whether petitioners are liable for the addition_to_tax under sec_6659 for an underpayment_of_tax attributable toa valuation_overstatement we hold that they are whether petitioners are liable for additional interest under sec_6621 we hold that they are findings_of_fact some of the facts have been stipulated and they are so found the stipulated facts and attached exhibits are incorporated herein by this reference petitioners resided in garden city new york at the time that their petition was filed with the court a the recycling transactions this case is a part of the plastics recycling group of cases in particular the deficiency additions to tax and the additional interest arise from the disallowance of losses investment credits and energy credits claimed by petitioners with respect to the clearwater group partnership clearwater for a detailed discussion of the transactions involved in the plastics recycling group of cases see provizer v commissioner tcmemo_1992_177 affd per curiam without published opinion 996_f2d_1216 6th cir the underlying transactions involving the sentinel recycling machines recyclers in petitioners’ case are identical to the transactions in provizer and with the exception of certain facts that we regard as having minimal significance petitioners have stipulated substantially the same facts concerning the underlying transactions that were described in provizer v commissioner supra in transactions described in the provizer case and stipulated by the parties herein packaging industries of hyannis massachusetts pi manufactured and sold’ six sentinel epe recyclers to eci corporation eci for dollar_figure each pi manufactures thermoplastic and other types of packaging machinery as well as energy saving devices pi holds itself out as the world’s largest manufacturer of blister packaging machinery and as fabricating the industry’s widest line of thermoforming machinery epe recyclers are batch type machines designed to convert expanded low density polyethylene foam into a densified form called popcorn that can be further processed to produce resin pellets suitable for some uses in the plastics industry terms such as sale lease license and sublicense as well as their derivatives are used for convenience only and do not imply that the particular transaction was in fact a sale lease license or sublicense epe stands for expanded polyethylene the sales of the recyclers from pi to eci were financed with nonrecourse notes approximately percent of the sales_price of the recyclers sold by pi to eci was paid in cash with the remainder financed through a 12-year nonrecourse note requiring equal monthly installments of dollar_figure including annual interest pincite percent with the first payment due months after closing eci’s purchase was subject_to clearwater’s leasing agreement and fmec’s licensing agreement as set out below in the second part of the transaction eci resold the recyclers to f g corporation f g for dollar_figure each of which less than about percent was paid in cash the balance was paid_by a 12-year partial recourse note requiring equal monthly installments of dollar_figure including annual interest pincite percent these notes provided that percent of the notes were recourse but that the recourse portion of the notes was due only after the nonrecourse portion percent was paid in full the first payment on the note was due months after the closing f g’s purchase was subject_to clearwater’s agreement to enter into a lease with f g and was subject_to fmec’s agreement to enter into the license as set out below in the third part of the transaction f g leased the recyclers to clearwater for years a lease_term egqual to percent of the class_life of the assets under the lease the monthly rental payment was dollar_figure with an initial_amount of dollar_figure to be prepaid at the closing as rental for the first months in the fourth step of the transaction clearwater licensed the recyclers to first massachusetts equipment corp fmec for years at a guaranteed minimum_royalty of dollar_figure per month beginning with the seventh month of the license plus a prepaid nonrefundable dollar_figure advance royalty after the recyclers were placed_in_service the license required additional royalty payments based on a percentage of profits that might be realized on the sale or use of the resin pellets produced by the recyclers in the fifth step of the transaction fmec sublicensed the recyclers back to pi the manufacturer on a month-to-month basis for a royalty of dollar_figure per month the sublicense to pi was subject_to most of the terms of the license from clearwater to fmec in the final step of the transaction pi was to sublicense the recyclers to end-users who would use the recyclers to do the actual converting of their low density thermoplastic foam or film the terms of the sublicense generally required the end- user to pay pi percent of the recycled foam in exchange for a payment from fmec based on the quality and amount of recycled scrap pi was to control and be responsible for placing the recyclers with end-users and for arranging to collect or dispose_of the product of the recyclers service and installation costs were to be borne by the end-user end-users were also required to use their best efforts to recycle pounds an hour for hours per week only pi was to service or repair the recyclers no arm's-length negotiations for the price of the sentinel epe recyclers took place among pi eci and f g all of the monthly payments required among the entities in the above transactions offset each other these transactions occurred simultaneously clearwater leased sentinel epe recyclers from f g and licensed those recyclers to fmec for convenience we refer to the series of transactions among pi eci f g clearwater and fmec as the clearwater transactions by private_placement memorandum dated date clearwater offered subscriptions for limited_partnership units at dollar_figure per unit the limited partners owned percent of clearwater and the general_partner samuel l winer owned the remaining percent each limited_partner was required to have a minimum net_worth exclusive of his principal home furnishings and automobiles in the amount of dollar_figure per limited_partnership unit in addition each partner was required to have enough income during the taxable_year to place the limited_partner in an income_tax bracket of at least percent in addition to the clearwater transactions a number of other limited_partnerships entered into transactions similar to the clearwater transactions b individuals involved samuel l winer winer was the general_partner of clearwater and paid dollar_figure for a 1-percent interest in all items of income gain deduction loss and credit arising from the operations of clearwater winer received dollar_figure out of the proceeds of the clearwater group private offerings as compensation_for his services in richard roberts roberts was a businessman and the general_partner ina number of limited_partnerships that leased epr recyclers roberts was also the general_partner in a number of other limited_partnerships that leased and licensed sentinel recyclers he also was a 9-percent shareholder in f g the corporation that leased the recyclers to clearwater from through roberts and raymond grant grant were in the business of promoting tax sheltered investments grant was an investment banker attorney accountant and the president and 100-percent owner of eci roberts and grant together were general partners in other partnerships prior to the clearwater transactions roberts and grant were clients of the accounting firm h w freedman co freedman co harris w freedman freedman a certified_public_accountant and the named partner in freedman co was the president and chairman of the board_of f g freedman was experienced with leveraged leasing and he owned percent of a sentinel epe recycler freedman co prepared the tax returns for eci f g and clearwater although freedman co did not prepare the initial financial projections included in the offering memorandum freedman did review the financial projections and made suggestions as to both format and substance freedman co also provided tax services to john d bambara bambara bambara was the 100-percent owner of fmec as well as its president treasurer clerk and director bambara was also the president of pi and a member of its board_of directors he his wife and his daughter also owned directly or indirectly percent of the stock of pi elliot i miller miller was the corporate counsel to pl in miller was also a shareholder of f g miller represented grant personally and grant’s clients who invested in other programs that grant promoted miller was also an acquaintance of winer john y taggert taggert was a well-known tax attorney and an adjunct professor at the new york university law school taggert had been acquainted with miller for about years prior -- - to miller recommended that roberts employ taggert and his firm as counsel to the general_partner of hyannis recycling associates the initial plastics recycling partnership taggert and other members of his firm windels marx davies ives wmdi prepared private offering memoranda tax opinions and other legal documents for clearwater and over other plastics recycling partnerships taggert acquired a 66-percent interest in a second-tier plastics recycling partnership but only after his representation of clearwater and other recycling partnerships had ended robert gottsegen gottsegen was a businessman active in the plastics industry and a long-time business_associate of bambara miller represented gottsegen and bambara in several business transactions cc the private offering memorandum clearwater distributed to potential limited partners a private_placement memorandum dated date the offering memorandum listed significant business and tax risk factors associated with an investment in clearwater specifically the offering memorandum stated there was a substantial likelihood of audit by the internal_revenue_service irs and the purchase_price paid_by f g to eci probably would be challenged as being in excess of fair_market_value the partnership had no prior operating history the general_partner had no prior experience in marketing recycling or similar eguipment the limited partners would have no control_over the conduct of the partnership's business there was no established market for the sentinel recyclers there were no assurances that market prices for virgin resin would remain at their current costs per pound or that the recycled pellets would be as marketable as virgin pellets and certain potential conflicts of interest existed the private offering memorandum also informed investors that the business of the partnership would be conducted in accordance with six simultaneous transactions the private offering memorandum stated that the projected tax benefits for the initial year of investment for an investor contributing dollar_figure would be investment credits and energy credits in the aggregate amount of dollar_figure plus deductions in the amount of dollar_figure the offering memorandum also included a discussion of the tax aspects of the transactions and a tax opinion prepared by wmdi concerning the tax issues involved in the plastics recycling program also included in the offering memorandum were the reports of the f g evaluators samuel z burstein burstein and stanley ulanoff ulanoff at the time ulanoff prepared the report he was a professor of marketing at baruch college ulanoff is also the author of numerous books on technical and marketing subjects his report covered the marketing value and potential of the recyclers and expressed the conclusion that the sales_price paid_by f g for the recyclers and the rental payment made by clearwater were fair and reasonable his conclusion allegedly was based on his personal observation of the sentinel epe recycler prototype during a visit to pi discussions with pi employees the needs of the plastics industry and his analysis of the economic projections provided in the offering memorandum burstein wass an associate professor of mathematics at new york university allegedly based on his visit to pi discussions with pi personnel an evaluation of the technical value of the recycler the recycler's history of performance and information concerning the use of recycled polyethylene as a raw material burstein concluded that the sentinel epe recycler was capable of recycling on a continuous basis the offering memorandum represented that the sentinel recyclers were unique machines however they were not several machines capable of densifying low density materials were already on the market in other plastics recycling machines available at that time ranged in price from dollar_figure to dollar_figure including the foremost densilator the nelmor weiss densification system regenolux the buss-condux plastcompactor and the cumberland granulator see provizer v commissioner tcmemo_1992_177 and the discussion regarding expert testimony infra d expert testimony the parties did not agree on the value of the sentinel epe recyclers and petitioners did not stipulate to be bound by the value of the sentinel epe recyclers that we found in provizer v commissioner supra at trial petitioners did not offer expert testimony regarding the value of the recyclers in contrast respondent offered expert testimony from steven grossman grossman and richard s lindstrom lindstrom grossman grossman is a professor in the plastics engineering department at the university of massachusetts at lowell he has a bachelor of science degree in chemistry from the university of connecticut and a doctorate degree in polymer science and engineering from the university of massachusetts he also has more than years of experience in the plastics industry including more than years of experience as a research_and_development scientist at the upjohn company in its polymer research group grossman is also a partner in the law firm of hayes soloway hennessey grossman hage p c which firm practices in the area of intellectual_property including patents trademarks copyrights and trade secret protection grossman's reports concerning the value of the sentinel epe recyclers discuss the limited market for the recycled plastic material grossman concluded that these recyclers were unlikely to be successful products because of the absence of any new technology the absence of a continuous source of suitable scrap and the absence of any established market grossman suggested that a reasonable comparison of the products available in the polyethylene industry in with the sentinel epe recyclers reveals that the recyclers had very little commercial value and were similar to comparable products available on the market in component form for these reasons grossman opined that the sentinel epe recyclers did not justify the one-of-a-kind pricetag that they carried specifically grossman reported that there were several machines on the market as early as that were functionally equivalent to and significantly less expensive than the sentinel epe recyclers these machines included the japan repro recycler available in for dollar_figure the buss-- condux plastcompactor available before for dollar_figure foremost machine builders' densilator available from -- - for dollar_figure and the midland ross extruder available in and for dollar_figure grossman observed that all of these machines were widely available grossman's opinion regarding the sentinel epe recycler was based on the descriptions of such recycler as set forth in the writings of other professionals grossman neither tested nor examined the sentinel epe recycler finally grossman reported on the relationship between the plastics industry and the petrochemical industry grossman noted that although the development of the petrochemical industry is a contributing factor in the growth of the plastics industry the two industries have a remarkable degree of independence grossman observed that the oil crisis in triggered dire predictions about the future of plastics that had not been fulfilled in grossman stated that the cost of a plastic product depends in large part on technology and the price of alternative materials grossman's studies concluded that a percent increase in oil prices results in a percent increase in the cost of plastic grossman did not specifically value the sentinel epe recycler however as previously stated grossman concluded that existing technology was available that provided equivalent capability of recycling polyethylene lindstrom lindstrom graduated from the massachusetts institute of technology with a bachelor's degree in chemical engineering from until lindstrom worked for arthur d little inc in the areas of process and product evaluation and improvement and new product development with special emphasis on plastics elastomers and fibers at the time of trial lindstrom continued to pursue these areas as a consultant in his report lindstrom determined that in several different types of equipment capable of recycling expanded polyethylene were available and priced at approximately dollar_figure lindstrom found that on the basis of his research there were available in commercial units that could be purchased for dollar_figure or less that were totally equal to the sentinel epe recycler in function product guality and capacity lindstrom examined the buss-condux plastcompactor and the regenolux lindstrom found that these machines were functionally equivalent to the sentinel epe recycler and were available in the years and at the prices reported by grossman detailed supra lindstrom also reported that various equipment companies such as the cumberland engineering division of john brown plastics machinery were willing to provide customized recycling programs to companies at a minimum cost of dollar_figure lindstrom found that in average-use situations the sentinel epe recycler could process pounds of plastic per hour lindstrom observed a sentinel epe recycler in operation at pi and he was allowed to take photographs of it and examine its blueprints based on his observations and study lindstrom estimated that the manufacturing cost of the sentinel epe recycler was approximately dollar_figure lindstrom concluded that the market_value of the sentinel epe recycler did not exceed dollar_figure lindstrom also reported that information was available in regarding state-of-the-art foamed plastic recycling machines lindstrom described several approaches that might have been taken by a layman of average intelligence to obtain such information even in a small town library be petitioners and their introduction to clearwater petitioners acquired a 547-percent interest in clearwater in for dollar_figure petitioner husband petitioner has a bachelor of science degree in chemical engineering during college petitioner was employed during summers by the scott paper company there he became familiar with batch type paper pulp machines used to process wood chips or recycled paper or cardboard into pulp -- - petitioner also has a j d degree while in law school petitioner was employed by a patent attorney and conducted numerous patent searches petitioner was an associate and subsequently a partner of the law firm of shea and gould from until petitioner wife mrs carroll was not employed outside the home petitioner was introduced to clearwater and its general_partner winer by mr hirschfield a partner at shea gould petitioner read the offering memorandum and the reports contained therein and discussed the investment with other partners at his firm including alan parker the senior tax attorney at the firm who were investing or considering investing in the plastics recycling program petitioners had no knowledge concerning the plastics industry and or plastics recycling petitioners did not see a sentinel epe recycler prior to their investment in clearwater nor did they do a patent search on the epe recyclers rather petitioner was aware that the promoters had not applied for a patent for the recyclers but concluded it was because they wanted to keep their invention a trade secret petitioner relied almost exclusively on the clearwater offering memorandum and the reports of burstein ulanoff and wmdi contained therein and petitioner’s assessment of those reports as accurate petitioner considered the caveats and warnings contained in the clearwater memorandum but concluded that for the most part they were boiler- plate and overstated included only to protect the promoters petitioners never made any profit from their investment in clearwater petitioners did not contact the general_partner winer at any time after their investment to inquire why the investment did not generate the profits projected the projected tax benefits for the initial year of investment described in clearwater’s offering memorandum greatly exceeded petitioners’ investment in clearwater in fact the tax benefits actually claimed by petitioners on their tax_return for the initial year of investment in clearwater greatly exceeded their investment in the partnership for petitioners claimed a loss of dollar_figure as their distributive_share of clearwater’s losses for the year and they claimed an investment_tax_credit in the amount of dollar_figure and an energy tax_credit in the amount of dollar_figure in the notice_of_deficiency respondent disallowed all the claimed deductions and credits relating to petitioners’ clearwater investment f ultimate finding of fact at all relevant times the fair_market_value of the sentinel epe recyclers did not exceed dollar_figure per machine opinion we have decided many plastics recycling cases the majority of these cases presented issues regarding additions to tax for negligence and valuation_overstatement see greene v commissioner tcmemo_1997_296 kaliban v commissioner tcmemo_1997_271 sann v commissioner tcmemo_1997_259 ndollar_figure and cases cited therein affd 205_f3d_54 2d cir we found the taxpayers liable for the addition_to_tax for valuation_overstatement in all of those cases and liable for the additions to tax for negligence in the overwhelming majority of those cases in a limited number of cases the taxpayers also contested the underlying deficiency arising from the disallowance of the losses and various credits with respect to their plastics recycling investment we sustained the commissioner on the issue of the underlying deficiency in every one of those cases in provizer v commissioner tcmemo_1992_177 the test case for the plastics recycling group of cases this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the clearwater transaction was a sham because it lacked economic_substance and a business_purpose sustained the additions to tax for negligence under sec_6653 and sustained the addition_to_tax for valuation_overstatement under sec_6659 because the underpayment of taxes was directly related to the overvaluation of the sentinel epe recyclers and held that losses and credits claimed with respect to the clearwater group were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the transaction lacked business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers in the notice_of_deficiency respondent disallowed all of the claimed deductions and credits relating to petitioners’ clearwater investment respondent’s determination is presumptively correct and petitioners bear the burden of proving otherwise see rule a 503_us_79 292_us_435 issue l the underlying deficiency respondent determined that the integrated series of transactions involved in the plastics recycling program of which clearwater was a part was an economic sham petitioners must therefore prove otherwise in order to prevail there is a complete failure by petitioners to prove that the plastics recycling program in which clearwater participated was not an economic sham as in provizer v commissioner supra we rely heavily on the fact that the sentinel epe machines were highly overvalued an issue with respect to which petitioners bear the burden_of_proof but on which they provided no expert or other persuasive testimony in this regard they rely simply on the clearwater offering memorandum and ineffective cross-- examination of respondent’s expert witnesses to establish the value of the sentinel epe recyclers similarly petitioners failed to introduce persuasive evidence on pertinent factors to establish the economics of the transaction such as the presence of arm's-length price negotiations see 87_tc_983 affd 860_f2d_1075 3d cir the relationship between the sales_price and fair_market_value see 87_tc_970 the structure of the financing see helba v commissioner supra pincite1 the degree of adherence to contractual terms see id pincite and the reasonableness of the income projections see 81_tc_184 revd in part and remanded on other issues 752_f2d_89 petitioners contend that although they stipulated substantially the same facts concerning the underlying transactions that were described in provizer v commissioner supra they did not agree to be bound by any findings or conclusions in provizer although we do not hold petitioners to the provizer decision as a matter of stipulation there is nothing in this record to persuade us to reach a different - - conclusion rather there is ample evidence on the record in the present case to establish independently that the series of plastics recycling transactions of which petitioners’ clearwater transaction was a part constituted an economic sham however because petitioners have provided no further evidence nor any novel contention with respect to the underlying deficiency not previously considered in provizer we shall not revisit that opinion accordingly we sustain respondent’s determination for substantially identical reasons as in provizer issue sec_6653 and negligence respondent determined that petitioners are liable for additions to tax under sec_6653 and with respect to the underpayment attributable to petitioners’ investment in clearwater petitioners have the burden_of_proof to show that they were not negligent see 205_f3d_54 2d cir affg sann v commissioner tcmemo_1997_ 39_f3d_402 2d cir affg tcmemo_1993_480 luman v commissioner t c 58_tc_757 sec_6653 and imposes additions to tax if any part of the underpayment_of_tax is due to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under the circumstances see 85_tc_934 the pertinent question is whether a particular taxpayer's actions are reasonable in light of the taxpayer's experience the nature of the investment and the taxpayer's actions in connection with the transactions see 60_tc_728 in this regard the determination of negligence is highly factual when considering the negligence addition we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which the taxpayers approached their investment turner v commissioner tcmemo_1995_363 petitioners claimed operating losses and investment and energy tax_credits relying almost exclusively on representations in the clearwater offering memorandum petitioners did not hire an independent industry expert to evaluate the profitability of their investment nor did they employ an accountant to verify the correctness of the position on their tax_return petitioners contend that because of petitioner’s background in chemical engineering and patent law he possessed sufficient expertise to evaluate the clearwater transaction making it unnecessary to hire an expert to do the same petitioners claim that petitioner drew on his background to conclude that the epe recyclers were unique based on the purportedly unique blade - - angle design of the epe recyclers and the purportedly unique chemical process used to recycle the material and warranted the dollar_figure price tag although petitioner may have been more familiar with chemical processes because of his college degree--or with machine designs because of his limited patent law experience--than the average investor it is clear that he did not have adequate plastics industry knowledge to evaluate the investment see addington v commissioner supra petitioner did not have any expertise in plastics recycling or evaluation of machinery including plastics recycling_equipment to evaluate competently the profitability of the clearwater transaction we have found that the epe recyclers did not have a fair_market_value of more than dollar_figure and that the recyclers did not have any unique features warranting their exorbitant pricetag by simply relying on petitioner’s limited knowledge and experience without independent research or consultation petitioners never made an adequate effort to learn that the epe recyclers were highly overvalued or the true nature of the transaction as a sham there is also no indication that petitioners invested the necessary time to gain the requisite expertise to evaluate their investment petitioners claim that petitioner discussed the investment with several partners in his firm the majority of - - whom were also investing in clearwater or related plastics partnerships we have not been convinced that these were any more than half-hearted inquiries or that any of these other individuals were qualified to opine on the profitability of the transaction see id petitioners also assert that because of petitioner’s background it was reasonable for them to rely simply on the clearwater offering memorandum including the reports of burstein ulanoff and the tax opinion prepared by wmdi petitioners claim that petitioner was sufficiently knowledgeable to decipher those reports and to find their conclusions reasonable petitioners contend that after reading those reports petitioner concluded that the reports were accurate and that there was nothing more an independent expert or independent research could tell petitioners that was not already in these reports we think it unreasonable for an educated and sophisticated investor such as petitioner to conclude that an independent expert cannot evaluate a deal more objectively than the individuals retained by insiders to draft the offering memorandum and the tax opinions contained therein it is unreasonable for taxpayers to rely on the advice of someone who they should know has a conflict of interest id pincite see goldman v commissioner f 3d pincite 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd in part without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir it is also clear that petitioners could not reasonably rely on the advice of the plastics recycling promoters with respect to the substantive merits or the tax treatment of items in connection with their investment in clearwater see 88_tc_1086 affd without published opinion 865_f2d_1264 5th cir affd sub nom 868_f2d_865 6th cir affd sub nom 864_f2d_93 9th cir affd per curiam without published opinion sub nom hatheway v commissioner 856_f2d_186 4th cir kleiger v commissioner tcmemo_1992_734 advice from such individuals is better classified as sales promotion vojticek v commissioner tcmemo_1995_444 petitioners also claim that their decision to invest was greatly influenced by the nature of the transaction guaranteeing them a profit based on conservative assumptions regarding the price of resin and minimal output by the recyclers based on these assumptions petitioners claim to have concluded that the circular nature of the transaction in fact guaranteed them a profit in this regard petitioners claim that the circuitous nature of the transaction did not alarm them because petitioner - - concluded that the clearwater transaction was set up to satisfy the safe_harbor_leasing rules petitioners’ contention is completely circular and flawed petitioners reached the conclusion that the clearwater transaction virtually guaranteed them a profit based on assumptions contained in the clearwater offering memorandum petitioners did not perform adequate research nor obtain advice from an independent expert regarding the price of resins the guality of the resin processed by the epe recyclers or the quality of the epe recyclers what is more petitioners’ argument completely ignores any fair_market_value consideration the standard for measuring fair_market_value is the price at which the property would change hands between a hypothetical willing buyer and seller neither being under any compulsion to buy or sell and both having reasonable knowledge of the relevant facts see 411_us_546 we have held that the fair_market_value of the sentinel epe recyclers did not exceed dollar_figure if petitioners had made any reasonable effort to determine the fair_market_value of the recyclers they would have determined as we have found that the recyclers’ pricetage of dollar_figure was grossly inflated at that point petitioners there were many factors to indicate that the sentinel continued - - would have become skeptical of the manner in which payments for the recycler were to be made through a complex series of offsetting payments petitioners would also have inquired why the partnership would be willing to invest in machines at far in excess of their fair_market_value when it could invest in other much less expensive machines performing virtually the same functions as the epe recyclers inguiry may also have spurred petitioners to take more seriously the tax and business warnings in the offering memorandum which for the most part petitioners cavalierly dismissed as overly cautious and boilerplate petitioners claim that petitioner closely studied the clearwater offering memorandum and was aware of the nature of the transaction what petitioner should have realized or what an independent expert would have told him is that the sentinel epe recyclers were not offered to the general_public and therefore the dollar_figure pricetag did not result from traditional supply and demand pricing see provizer v commissioner t c memo continued recyclers were highly overvalued for example the sentinel recyclers were not unigue respondent's experts identified other machines that were not only functionally equivalent to the sentinel recyclers but that were also significantly less expensive we have found that information regarding comparable less expensive recyclers was widely available if a potential purchaser especially a sophisticated one had conducted a due diligence investigation into the sentinel epe recyclers such potential purchaser should have learned that comparable less expensive equipment existed and that the sentinel epe recyclers were overvalued -- - rather the promoters were free to assign arbitrarily a value to the recyclers to be used for the plastics recycling transactions the circular nature of the transaction offered an opportunity for abuse with the exception of a minimal downpayment for the machines the majority of the purchase_price was in the form of a series of offsetting payments realized only through bookkeeping entries there being no disincentive for the promoters to exaggerate the value of the recyclers to the contrary the high price of the machines assured high tax write- offs and was sure to attract investors for that very reason in fact we are convinced that petitioners’ investment in clearwater was purely tax driven the clearwater offering memorandum emphasized projected tax savings for the year in issue for each dollar_figure invested the purchaser was projected to receive dollar_figure in investment and energy tax_credits and dollar_figure in tax deductions petitioners claimed a reduction of taxes in the year of investment of over twice the amount of their investment a reasonably prudent person would have asked a gualified tax adviser if this windfall were not too good to be true provizer v commissioner supra see 92_tc_827 petitioners did not act reasonably in claiming those benefits on their tax_return without --- - making further inquiry and intentionally disregarded rules and regulations in view of his sophistication and educational background petitioner should have been able to determine that the sentinel epr recyclers were not unique that they were not worth the amount ascribed to them and that clearwater lacked economic_substance and had no potential for profit taking all of the above factors into consideration we think it is more_likely_than_not that petitioners invested in clearwater in an effort to generate tax benefits rather than to make a profit therefore under the circumstances of this case petitioners failed to exercise due care in claiming loss deductions and tax_credits with respect to clearwater upon consideration of the entire record we hold that petitioners are liable for the additions to tax for negligence under sec_6653 and respondent is sustained on this issue issue sec_6659 valuation_overstatement petitioners also contest the addition_to_tax for valuation_overstatement under sec_6659 a value claimed on a return that exceeds the correct value by percent or more constitutes a valuation_overstatement see sec_6659 the sentinel epe recyclers were valued at - - dollar_figure each but they did not as we have found have a value exceeding dollar_figure per machine although petitioners declined to stipulate the value of the sentinel recyclers at issue petitioners presented no probative evidence by way of expert testimony or otherwise to contradict the conclusions reached by respondent's experts the record is devoid of any evidence indicating that petitioners conducted a meaningful investigation to value the sentinel recyclers we have extensively considered the value of the sentinel epe recycler and have concluded as an ultimate fact that the recyclers did not have a fair_market_value in excess of dollar_figure see provizer v commissioner tcmemo_1992_177 having so concluded it follows that there was a valuation_overstatement under sec_6659 in view of the foregoing we sustain respondent's determination that petitioners are liable for the addition_to_tax for valuation_overstatement under sec_6659 issue sec_6621 additional interest respondent determined that petitioners are liable for additional interest with respect to the underpayment attributable to petitioners’ investment in clearwater sec_6621 formerly sec_6621 provides for an increased rate of interest if the underpayment_of_tax exceeds dollar_figure and is attributable to a tax-motivated transaction as - - defined in sec_6621 the increased rate of interest is effective only with respect to interest accruing after date notwithstanding that the transaction was entered into before that date see 85_tc_552 affd per curiam without published opinion 795_f2d_1005 2d cir provizer v commissioner supra as we held in provizer a tax-motivated transaction includes any sham or fraudulent transaction see sec_6621 c a v we have held that the plastics recycling program to which petitioners’ underpayment is attributable was a sham_transaction the tax-motivated increased rate of interest is therefore clearly applicable accordingly we sustain respondent’s determination on this issue petitioners have made other arguments that we have considered in reaching our decision to the extent that we have not discussed these arguments we find them to be without merit to reflect our disposition of the disputed issues decision will be entered for respondent we note that a tax-motivated transaction also includes any valuation_overstatement within the meaning of sec_6659 see sec_6621 c a it is apparent that there was such a valuation_overstatement in the present case see the discussion supra under issue regarding sec_6659 accordingly respondent's determination could also be sustained on this alternative basis
